                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                    CIVIL ACTION NO. 3:20-CV-00506-FDW-DSC

 VALERIE ARROYO,

                Plaintiff,

    v.                                                        ORDER

 SPENCER MERRIWEATHER
 CITY OF CHARLOTTE
 JULIE EISELT
 MECKLENBURG COUNTY BOARD
 OF COMMISSION
 DERRICK MAYO
 VI LYLES
 GEORGE DUNLAP
 MECKLENBURG COUNTY
 DISTRICT ATTORNEY'S OFFICE
 CHARLOTTE-MECKLENBURG
 POLICE DEPARTMENT
 AARON TICKS
 FEDERAL BUREAU OF
 INVESTIGATION
 ELISA CHINN-GARY
 COURT OF ADMINISTRATION OF
 MECKLENBURG COUNTY,

                Defendants.



         THIS MATTER is before the Court on multiple pending motions. There are four pending

Motions to Dismiss, one filed by Elisa Chinn-Gary, the Mecklenburg County District Attorney’s

Office, and Spencer Merriweather (Doc. No. 9); one by the Federal Bureau of Investigation (Doc.

No. 17); one by Julie Eiselt, Vi Lyles, and Derrick Mayo (Doc. No. 19); and one by George Dunlap

and the Mecklenburg County Board of Commission (Doc. No. 24). There are also five pending

motions filed by Plaintiff, Valerie Arroyo, who is proceeding pro se. See (Doc. Nos. 64, 65, 78,


                                               1
80, 85). For the reasons stated herein, the four Motions to Dismiss (Doc. Nos. 9, 17, 19, 24) are

GRANTED and Plaintiff’s Motions (Doc. Nos. 64, 65, 78, 80, 85) are DENIED AS MOOT.

          I.     BACKGROUND

                 a. Factual Background

          Plaintiff initially filed her Complaint in Mecklenburg County State Court on August 21,

2020, (Doc. No. 1-1), and Defendants timely removed the matter to this Court. (Doc. No. 1).

Plaintiff seeks damages “in excess of [sic] million dollars” from Defendants pursuant to the

following fifteen (15) causes of action: “intentional, gross negligence;” “willful and wanton

misconduct;” “civil right[s] violation;” “deprivation of color [sic] the law;” “breach of contract;”

“breach of fiduciary duties;” “public and political corruption;” “violation of the public official

duty;” “failure to act, conduct and perform their duties;” “intentional knowingly and vindictivvely

[sic] emotional duress;” “defamation, slander and libel:” “violation of victim rights act;” “violation

of the pro se act;” “failure to show transparency;” and “abuse their discretion.” (Doc. No. 1-1, pp.

27-39).

          Construing the allegations contained in the Complaint in the light most favorable to

Plaintiff, she alleges that, in 2015, she had an “opportunity to invest in real estate with Pittenger

Land Investment for a property located in Raleigh, NC.” Id. at p. 24. Plaintiff alleges there was a

second real estate investment opportunity with “David Hoffman, of the Hoffman Group,” but it is

unclear whether the second opportunity is connected to the first. See id. Plaintiff contends her

attorney, Daniel J. Zamora, offered to use any funds provided by Plaintiff “in reference to the

investment,” but that “a year later, there is no documentation about the investment, once the

Plaintiff takes her former attorney to civil court, that is when it comes out, the investment made

with her funds, but not on her behalf.” Id. Plaintiff further alleges that

          [a]ccording to the Daniel J. Zamora, the Plaintiff is an angry black woman, who
          lent him money and he paid all of the money back, and there was no attorney client
                                                  2
       relationship, and no investment opportunities, even though, there are signed
       contracts, e-mails stating otherwise, and much more preponderance of evidence.

Id. at pp. 24-25. Plaintiff contends she filed a federal criminal complaint with the Federal Bureau

of Investigation in Charlotte, North Carolina, and that after her “own investigation” she determined

that “several public officials” conspired to “have [her] case go away.” Id. at p. 25.

       Throughout the Complaint, Plaintiff refers to numerous, unspecified public officials who

have allegedly conspired to protect alleged wrongdoers, including Daniel J. Zamora, but the nature

of the factual allegations regarding the alleged conspiracy is unclear. See generally id. at pp. 19-

26. For example, Plaintiff alleges the following:

       Plaintiff has tried to file a criminal probable cause complaint against an individual
       who has committed a criminal acts [sic] after civil judicial proceeding [sic] in the
       Mecklenburg County Superior Court, which is locate [sic] in the City of Charlotte,
       she was denied by Detective Derrick Mayo.

       Plaintiff visit [sic] the Mayor [sic] office, City Council Board, City Attorney,
       Mecklenburg County Board, to receive assistance and support as a victim of a crime
       by a [sic] several well-known public officials, and the intentional infliction of
       mental and emotional support resources due to racial, sexist [sic] injustice and
       discrimination that the Plaintiff just experience [sic] and witness [sic], which she
       knew [sic] improper and unjust. Everyone pass [sic] the buck, by sending your [sic]
       running around for nothing, none of these Defendant(s) reach out, after the Plaintiff
       left her contact information.

Id. at pp. 20-21. Plaintiff seeks to hold Defendants liable under various, yet unspecified, federal

and state statutes, the U.S. Constitution, the North Carolina Constitution, and North Carolina

common law for “Defendant(s) failure to act, abide, enforce, investigate, perform or provide

protection against individuals.” Id. at p. 19.

               b. Procedural Background

       Shortly after this case was removed to this Court, Defendants filed four separate Motions

to Dismiss. For purposes of ruling on these motions, the Court groups the Defendants into four




                                                    3
categories: (1) Federal Defendants, which includes the FBI and Aaron Ticks;1 (2) City Defendants,

which includes the Charlotte-Mecklenburg Police Department, the City of Charlotte, Julie Eiselt,

Vi Lyles, and Derrick Mayo; (3) County Defendants, which includes George Dunlap and the

Mecklenburg County Board of Commissioners; and (4) State Judicial Defendants, which includes

the Mecklenburg County District Attorney’s Office, Elisa Chinn-Gary, and Spencer Merriweather.

Each group of Defendants seeks dismissal pursuant to Fed. R. Civ. P. 12(b)(1), (2), (4), (5), and/or

(6). The Court issued two Roseboro Notices to Plaintiff, (Doc. Nos. 16, 63), notifying Plaintiff of

her burden in responding to each motion to dismiss. In response to the Roseboro Notices, Plaintiff

did not file supplemental responses in opposition to the motions to dismiss, but rather, filed five

miscellaneous motions within four weeks.2 The pending motions to dismiss are ripe for review

and the Court addresses each herein.

        II.      STANDARD OF REVIEW

                 a. Fed. R. Civ. P. 12(b)(1)

        Rule 12(b)(1) provides for dismissal of claims against all defendants where the Court lacks

jurisdiction over the subject matter of the lawsuit. Lack of subject matter jurisdiction may be

raised at any time either by a litigant or the court. Mansfield, C. & L.M. Ry. Co. v. Swan, 111

U.S. 379, 382 (1884). The ability of the court to independently address subject matter jurisdiction

is important to finality inasmuch as a litigant, even one who remains silent on the issue of

jurisdiction, may wait until they receive an adverse judgment from a district court and raise the

issue of subject matter jurisdiction for the first time on appeal, thereby voiding the judgment.

Capron v. Van Noorden, 2 Cranch 126, 127, 2 L.Ed. 229 (1804). The Federal Rules of Civil


1
  In its Motion to Dismiss, the FBI disputes the existence of an employee by the name of “Aaron Ticks.” (Doc. No.
17, pp. 2-3).
2
  Plaintiff has filed the following motions within the past month: Motion for Summary Judgment, (Doc. No. 64);
Motion to Proceed and Comply pursuant to Fed. R. Civ. P. 26, (Doc. No. 65); Motion for Defendants to File an
Answer, (Doc. No. 78); Amended Motion for Defendants to File an Answer, (Doc. No. 80); and Motion for an Initial
Pre-Trial Conference pursuant to Fed. R. Civ. P. 16, (Doc. No. 85).
                                                       4
Procedure anticipate this issue and provide that “If the court determines at any time that it lacks

subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P. 12(h)(3) (emphasis

added).


          When a court considers its subject matter jurisdiction, the burden of proof is on the plaintiff.

Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). In Richmond, Fredericksburg & Potomac

R.R. Co. V. United States, 945 F.2d 765 (4th Cir. 1991) (Ervin, C.J.), the Court of Appeals for the

Fourth Circuit held as follows:


          In determining whether jurisdiction exists, the district court is to regard the
          pleadings' allegations as mere evidence on the issue, and may consider evidence
          outside the pleadings without converting the proceeding to one for summary
          judgment. The district court should apply the standard applicable to a motion for
          summary judgment, under which the nonmoving party must set forth specific facts
          beyond the pleadings to show that a genuine issue of material fact exists. The
          moving party should prevail only if the material jurisdictional facts are not in
          dispute and the moving party is entitled to prevail as a matter of law. A district
          court order dismissing a case on the grounds that the undisputed facts establish a
          lack of subject matter jurisdiction is a legal determination subject to de novo
          appellate review.
Id. at 768-69 (citations omitted).

                  b. Fed. R. Civ. P. 12(b)(6)

          A motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6) tests the “legal sufficiency of the

complaint” but “does not resolve contests surrounding the facts, the merits of a claim, or the

applicability of defenses.” Republican Party of N.C. v. Martin, 980 F.2d 943, 952 (4th Cir. 1992);

Eastern Shore Markets, Inc. v. J.D. Assoc. Ltd. Partnership, 213 F.3d 175, 180 (4th Cir. 2000). In

reviewing a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a court assumes “the truth of all facts

alleged in the complaint and the existence of any fact that can be proved, consistent with the

complaint's allegations.” Eastern Shore Markets, Inc. v. J.D. Associates Ltd. Partnership, 213 F.3d

175, 180 (4th Cir.2000); additionally, a court “accept[s] as true all well-plead allegations and


                                                     5
view[s] the complaint in the light most favorable to the plaintiff.” Sec. of State for Defence v.

Trimble Navigation Ltd., 484 F.3d 700, 705 (4th Cir.2007).

       A complaint attacked by a Rule 12(b)(6) motion to dismiss will survive if it contains

“enough facts to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 697 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also

Robinson v. American Honda Motor Co., Inc., 551 F.3d 218, 222 (4th Cir. 2009). “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678. “Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.” Id. The Supreme Court has also opined:

       Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement
       of the claim showing that the pleader is entitled to relief.” Specific facts are not
       necessary; the statement need only “give the defendant fair notice of what
       the . . . claim is and the grounds upon which it rests.” In addition, when ruling on
       a defendant’s motion to dismiss, a judge must accept as true all of the factual
       allegations contained in the complaint.

Erickson v. Pardus, 551 U.S. 89, 93-94 (2007) (quoting Twombly, 550 U.S. at 555-56) (internal

citations omitted). Conclusory allegations are “not entitled to be assumed true.” Iqbal, 556 U.S. at

681. While a high level of factual detail is not required, a complaint needs more than “an

unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555).

       III.    ANALYSIS

               a. Federal Defendants’ Motion to Dismiss

       Defendant Federal Bureau of Investigation (“Defendant FBI”) filed a Motion to Dismiss

on behalf of the agency and Defendant “Aaron Ticks” pursuant to Fed. R. Civ. P.

12(b)(1),(4),(5),(6) and 12(e). (Doc. No. 18, p. 1). At the outset of its Motion, Defendant FBI

disputes the existence of any individual named Aaron Ticks employed with the FBI. Id. Plaintiff
                                               6
offers no evidence or argument in response, and the Court accordingly proceeds under the

presumption that Aaron Ticks is a mistakenly named Defendant.

        Defendant FBI first moves for dismissal pursuant to 12(b)(1), arguing sovereign immunity

bars Plaintiff’s claims. (Doc. No. 18, p. 4). Generally, “[t]he United States, as sovereign, is immune

from suit save as it consents to be sued . . ., and the terms of its consent to be sued in any court

define that court’s jurisdiction to entertain the suit.” U.S. v. Mitchell, 445 U.S. 535, 538 (1980)

(quoting U.S. v. Sherwood, 312 U.S. 584, 586 (1941)). Any waiver of such immunity must be

“‘unequivocally expressed’” by Congress. Mitchell, 445 U.S. at 538 (quoting U.S. v. King, 395

U.S. 1, 4 (1969)). Congress has granted such express waivers of sovereign immunity with the

Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 1346(b)(1), 2671-80; and the Tucker Act, 28

U.S.C. § 1491(a)(1).

       The FTCA waives sovereign immunity for those civil actions founded in tort against the

United States “under circumstances where the United States, if a private person, would be liable

to the claimant in accordance with the law of the place where the act or omission occurred.”

28 U.S.C. § 1346(b)(1). The Tucker Act waives immunity for and grants the Court of Federal

Claims jurisdiction over “any claim against the United States founded either upon the Constitution,

or any Act of Congress or any regulation of an executive department, or upon any express or

implied contract with the United States . . . in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1).

       Although Plaintiff has not plead any causes of actions pursuant to the FTCA or the Tucker

Act, her claims can generally be grouped into tort, contract, constitutional, statutory claims. Thus,

to the extent Plaintiff attempts to assert a claim under the FTCA against the FBI, her claims are

barred by sovereign immunity. As Defendant FBI points out in its Motion, “[t]he United States is

the only proper defendant in an FTCA action.” Worley V. U.S. Dep’t of Agric., No. 1:20-cv-83-

MOC-WCM, 2020 WL 5209314 (W.D.N.C. Sept. 1, 2020) (quoting Smith v. United States, 561

                                                  7
F.3d 1090, 1099 (10th Cir. 2009)). Plaintiff here did not name the United States as Defendant, but

rather, named the Federal Bureau of Investigation as Defendant, and she offers no colorable

argument in response. Because Plaintiff did not institute this action in accordance with the terms

under which the United States consented to be sued, her claims, to the extent they asserted under

the FTCA, must fail.3

         To the extent Plaintiff attempts to assert claims against Defendant FBI pursuant to the

Tucker Act, her claims are likewise barred by sovereign immunity. The Tucker Act grants

jurisdiction only to the Federal Court of Claims for claims against the United States not founded

in tort. 28 U.S.C. § 1491(a)(1). However, district courts have jurisdiction to hear such claims

against the United States when the claims are valued at $10,000 or less. 28 U.S.C. § 1346(a)(2).

Plaintiff here has sought damages in excess of $1 million. (Doc. No. 1-1, pp. 36-39). In her

Response, Plaintiff simply argues that if jury finds in her favor, she can be granted “any amount

that can exceed $10,000.” (Doc. No. 22, p. 7). Plaintiff’s argument fails, as the Court is unable to

expand the scope of its jurisdiction beyond the limits imposed by Congress. Accordingly,

Plaintiff’s claims premised on the Tucker Act also fail.

         Plaintiff’s claims against Defendant FBI are barred by sovereign immunity. The claims

contained in the Complaint are not pled in accordance with the terms under which the United States

has expressly consented to be sued. Because this Court lacks subject matter jurisdiction over the

claims asserted against Defendant FBI, the Court declines to address the remaining arguments in

Defendant FBI’s Motion. Defendant FBI’s Motion to Dismiss, (Doc. No. 17), is GRANTED.




3
 Defendant FBI also argues Plaintiff did not comply with other terms of the FTCA, such as the FTCA’s prohibition
of claims for libel and slander. (Doc. No. 18, pp. 7-8). However, because the named defendant issue is dispositive, the
Court declines to address the remaining arguments contained in Defendant FBI’s Motion.
                                                          8
                  b. City Defendants’ Motion to Dismiss

         Defendants Vi Lyles, Julie Eiselt and Derrick Mayo (“City Defendants”) have moved to

dismiss pursuant to Fed. R. Civ. P. 12(b)(1)(2), (5), and (6). (Doc. No. 19). However, their

arguments ultimately collapse into two: a motion to dismiss for insufficient service of process and

a motion to dismiss for failure to state a claim. See id. at pp. 5-7. In the interests of judicial

efficiency, the Court addresses only City Defendants’ failure to state a claim argument.4

         First, City Defendants point out that ten of Plaintiff’s claims are not cognizable legal

claims. (Doc. No. 19-1, p. 7). Plaintiff offers no legitimate argument in response and simply

maintains that Defendants’ Motion to Dismiss is improper because they have not yet filed an

Answer.5 (Doc. No. 20, p. 3). The Court agrees with City Defendants that the following causes of

action are not cognizable legal claims and must be dismissed: (i) Willful and Wanton Misconduct

(Claim 1); (ii) Civil Rights Violation (Claim 3); (iii) Deprivation of Color of Law (Claim 4); (iv)

Public and Political Corruption (Claim 7); (v) Violation of the Public Official Duty (Claim 8); (vi)

Failure to Act, Conduct, or Perform Their Duties (Claim 9); (vii) Violation of Victim Rights Act

(Claim 12); (viii) Violation of the Pro Se Act (Claim 13); (ix) Failure to Show Transparency (Claim

14); (x) Abuse of Discretion (Claim 15).

         With respect to the remaining, legally cognizable, claims, City Defendants argue Plaintiff

has failed to plead essential elements of each claim. (Doc. No. 19-1, pp. 8-9). The Court agrees.

Plaintiff’s first cause of action is for gross negligence, but she fails to allege duty and breach,

which are essential elements of a negligence claim. See (Doc. No. 1-1, p. 27). Plaintiff’s fifth cause


4
  The record in this matter is exceedingly unclear in general, but even more so with respect to service of process.
Additionally, Fed. R. Civ. P. 12(b)(6) is dispositive.
5
  The Court issued a Roseboro Notice, notifying Plaintiff of the burden she carries in responding to a motion to dismiss
pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. Nos. 16, 63). Plaintiff did not file any additional documents or supplement
her responses and the Court is accordingly left with the inadequate response initially filed. See (Doc. No. 20).
Plaintiff’s argument in response reflects a fundamental misunderstanding of the Rules of Civil Procedure, which
generally allow a Defendant to serve an Answer after the disposition of a motion to dismiss. See Fed. R. Civ. P.
12(a)(4).
                                                           9
of action is for breach of contract, but she fails to allege the existence of a contract with City

Defendants. See (Doc. No. 1-1, pp. 28-29). Plaintiff’s sixth cause of action is for breach of

fiduciary duty, but she has failed to allege the existence of a fiduciary relationship. See (Doc. No.

1-1, pp. 29-30). Finally, Plaintiff’s eleventh claim is for defamation, libel, and slander, but she

fails to allege City Defendants made any false statements about her to a third party. See (Doc. No.

1-1, p. 34). Ultimately, Plaintiff has failed to plead essential elements for every single legally

cognizable claim stated in her Complaint against City Defendants. City Defendants’ Motion to

Dismiss, (Doc. No. 19), is GRANTED.

               c. County Defendants’ Motion to Dismiss

       Defendants George Dunlap and the Mecklenburg County Board of Commissioners move

to dismiss Plaintiff’s Complaint in its entirety pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. No. 24-

1). As with her response to City Defendants’ Motion to Dismiss, Plaintiff has offered no colorable

argument or legal reason as to why her Complaint should survive. Because County Defendants

move for dismissal on the same basis as City Defendants, the Court reincorporates its analysis with

respect to City Defendants’ motion by reference here. The Court accordingly GRANTS County

Defendants’ Motion to Dismiss. (Doc. No. 24).

               d. State Judicial Defendants’ Motion to Dismiss

       Defendants Elisa Chinn-Gary, Spencer Merriweather, and the Mecklenburg County

District Attorney’s Office (“State Judicial Defendants”) move for dismissal pursuant to Fed. R.

Civ. P. 12(b)(1),(2), and (6). (Doc. No. 9). Specifically, State Judicial Defendants argue the suit is

barred by the Eleventh Amendment and Plaintiff has failed to state a claim. See (Doc. No. 10). In

response, Plaintiff offers no legal basis as to why her claims should move forward. See (Doc. No.

21). As with County Defendants and City Defendants, Plaintiff has failed to state claims against

State Judicial Defendants. They are accordingly entitled to dismissal of Plaintiff’s Complaint

                                                 10
pursuant to Fed. R. Civ. P. 12(b)(6). In the interest of judicial efficiency, the Court declines to

address State Judicial Defendants’ remaining arguments for dismissal. 6 State Judicial Defendants’

Motion to Dismiss is hereby GRANTED.

        IV.       CONCLUSION

        IT IS THEREFORE ORDERED that Federal Defendants’ Motion to Dismiss, (Doc. No.

17), is GRANTED; City Defendants’ Motion to Dismiss, (Doc. No. 19), is GRANTED; County

Defendants’ Motion to Dismiss, (Doc. No. 24), is GRANTED; and State Judicial Defendants’

Motion to Dismiss, (Doc. No. 9), is GRANTED. All of Plaintiff’s pending motions are DENIED

AS MOOT (Doc. Nos. 64, 65, 78, 80, 81).

        The Court finds it appropriate to once again caution Plaintiff of the consequences for filing

repeated frivolous motions. In the roughly four weeks since the Court filed its last Order, (Doc.

No. 63), in which the Court cautioned Plaintiff of the consequences for filing frivolous motions,

Plaintiff has continued to file frivolous motions. The Court is cautioning Plaintiff that the Court

will impose sanctions, including a pre-filing injunction in this matter and any future matter

Plaintiff is engaged in before this Court, if Plaintiff continues to file frivolous and duplicative

pro se filings.

        This matter is DISMISSED WITH PREJUDICE. The Court respectfully directs the Clerk

of Court to CLOSE THIS CASE and send a copy of this Order to Plaintiff’s address of record.

        IT IS SO ORDERED.
                                                    Signed: May 27, 2021




6
 The Court presumes, without deciding, that Plaintiff’s claims against State Judicial Defendants are barred by the
Eleventh Amendment. See Stewart v. North Carolina, 393 F.3d 484, 488-90 (4th Cir. 2005).
                                                       11
